UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04581 CORNERCAP GROUP OF FUNDS The Peachtree, Suite 1700 1355 Peachtree Street NE Atlanta, GA 30309 Atlantic Fund Services, LLC Three Canal Plaza, Suite 600 Portland, ME 04101 Registrant’s telephone number, including area code: (404) 870-0700 Date of fiscal year end: March 31 Date of reporting period: October 1, 2015 – December 31, 2015 Item 1.Schedule of Investments. SCHEDULE OF INVESTMENTS CornerCap Balanced Fund December 31, 2015 (Unaudited) Shares Fair Value COMMON STOCK (58.5%) Aerospace & Defense (0.7%) The Boeing Co. $ Auto Manufacturers (1.9%) Ford Motor Co. General Motors Co. PACCAR, Inc. Auto Parts & Equipment (0.6%) Johnson Controls, Inc. Banks (8.3%) Bank of America Corp. BB&T Corp. Capital One Financial Corp. Citigroup, Inc. Fifth Third Bancorp JPMorgan Chase & Co. KeyCorp State Street Corp. SunTrust Banks, Inc. The Goldman Sachs Group, Inc. U.S. Bancorp Wells Fargo & Co. Biotechnology (2.2%) Amgen, Inc. Biogen, Inc.(a) Gilead Sciences, Inc. Chemicals (2.1%) Eastman Chemical Co. The Dow Chemical Co. The Mosaic Co. Computers (2.6%) Apple, Inc. Cognizant Technology Solutions Corp., Class A(a) International Business Machines Corp. NetApp, Inc. Diversified Financial Services (3.3%) Ally Financial, Inc.(a) SCHEDULE OF INVESTMENTS CornerCap Balanced Fund December 31, 2015 (Unaudited) Shares Fair Value Diversified Financial Services (3.3%) (continued) American Express Co. $ Ameriprise Financial, Inc. Discover Financial Services The Western Union Co. Electric (2.2%) Entergy Corp. Exelon Corp. FirstEnergy Corp. Engineering & Construction (0.7%) Fluor Corp. Food (1.3%) Campbell Soup Co. Tyson Foods, Inc., Class A Forest Products & Paper (0.6%) International Paper Co. Healthcare Services (2.9%) Anthem, Inc. HCA Holdings, Inc.(a) Quest Diagnostics, Inc. Universal Health Services, Inc., Class B Home Furnishings (0.6%) Whirlpool Corp. Insurance (5.5%) ACE, Ltd. Aetna, Inc. Aflac, Inc. Lincoln National Corp. MetLife, Inc. Prudential Financial, Inc. The Hartford Financial Services Group, Inc. The Travelers Cos., Inc. Leisure Time (0.6%) Harley-Davidson, Inc. SCHEDULE OF INVESTMENTS CornerCap Balanced Fund December 31, 2015 (Unaudited) Shares Fair Value Lodging (0.6%) Wyndham Worldwide Corp. $ Media (1.8%) Comcast Corp., Class A Time Warner, Inc. Viacom, Inc., Class B Miscellaneous Manufacturing (0.6%) Eaton Corp. PLC Oil & Gas (2.6%) Chevron Corp. Ensco PLC, Class A Exxon Mobil Corp. Occidental Petroleum Corp. Packaging & Containers (0.7%) Sealed Air Corp. Pharmaceuticals (3.6%) Cardinal Health, Inc. Express Scripts Holding Co.(a) McKesson Corp. Pfizer, Inc. Teva Pharmaceutical Industries, Ltd., ADR Retail (3.6%) Bed Bath & Beyond, Inc.(a) Macy's, Inc. Michael Kors Holdings, Ltd.(a) Nordstrom, Inc. The Gap, Inc. Wal-Mart Stores, Inc. Semiconductors (0.8%) Lam Research Corp. Software (1.3%) Akamai Technologies, Inc.(a) VMware, Inc., Class A(a) SCHEDULE OF INVESTMENTS CornerCap Balanced Fund December 31, 2015 (Unaudited) Shares Fair Value Telecommunications (4.2%) AT&T, Inc. $ CenturyLink, Inc. Cisco Systems, Inc. Discovery Communications, Inc., Class A(a) Juniper Networks, Inc. Verizon Communications, Inc. Transportation (2.6%) CH Robinson Worldwide, Inc. Cummins, Inc. Union Pacific Corp. United Rentals, Inc.(a) TOTAL COMMON STOCK (COST $14,936,236) EXCHANGE TRADED FUNDS (4.1%) Guggenheim BulletShares 2016 High Yield Corporate Bond ETF Guggenheim BulletShares 2017 High Yield Corporate Bond ETF TOTAL EXCHANGE TRADED FUNDS (COST $1,007,056) Principal Amount Fair Value GOVERNMENT BOND (2.1%) U.S. Treasury Inflation Indexed Bond, 0.125%, 01/15/2022 TOTAL GOVERNMENT BOND (COST $518,320) CORPORATE BONDS (30.3%) Agriculture (0.9%) Reynolds American, Inc., 6.750%, 06/15/2017 Auto Manufacturers (1.4%) Ford Motor Co., 9.215%, 09/15/2021 Banks (3.7%) Bank of America Corp., MTN, 4.750%, 08/15/2020 The Goldman Sachs Group, Inc., 5.750%, 01/24/2022 The Goldman Sachs Group, Inc., MTN, 4.000%, 03/18/2029(b) SCHEDULE OF INVESTMENTS CornerCap Balanced Fund December 31, 2015 (Unaudited) Principal Amount Fair Value Chemicals (1.8%) CF Industries, Inc., 7.125%, 05/01/2020 $ The Dow Chemical Co., 2.500%, 02/15/2016 Cosmetics & Personal Care (0.7%) The Estee Lauder Cos., Inc., 5.550%, 05/15/2017 Diversified Financial Services (3.6%) Credit Suisse USA, Inc., 5.375%, 03/02/2016 Fiserv, Inc., 4.750%, 06/15/2021 Weyerhaeuser Co., 7.125%, 07/15/2023 Electronics (2.5%) Agilent Technologies, Inc., 5.000%, 07/15/2020 Tech Data Corp., 3.750%, 09/21/2017 Entertainment (1.1%) International Game Technology, 7.500%, 06/15/2019 Food (0.7%) Safeway, Inc., 3.950%, 08/15/2020 Healthcare Services (1.2%) Humana, Inc., 6.300%, 08/01/2018 Home Furnishings (0.6%) Whirlpool Corp., 6.500%, 06/15/2016 Insurance (1.8%) The Travelers Cos., Inc., 5.900%, 06/02/2019 WR Berkley Corp., 5.375%, 09/15/2020 Media (1.1%) DIRECTV Holdings, LLC / DIRECTV Financing Co., Inc., 5.000%, 03/01/2021 Oil & Gas (1.0%) Chesapeake Energy Corp., 6.625%, 08/15/2020 Statoil ASA, 6.700%, 01/15/2018 SCHEDULE OF INVESTMENTS CornerCap Balanced Fund December 31, 2015 (Unaudited) Principal Amount Fair Value Pharmaceuticals (1.3%) Cardinal Health, Inc., 3.200%, 03/15/2023 $ Retail (5.6%) Best Buy Co., Inc., 3.750%, 03/15/2016 Dillard's, Inc., 6.625%, 01/15/2018 Foot Locker, Inc., 8.500%, 01/15/2022 Oshkosh Corp., 5.375%, 03/01/2022 Walgreen Co., 3.100%, 09/15/2022 Transportation (1.3%) US Airways Group, Inc., 6.125%, 06/01/2018 TOTAL CORPORATE BONDS (COST $7,533,026) MUNICIPAL BONDS (1.3%) Kansas (0.6%) Johnson County KS, Build America General Obligation Bonds, Unified School District No. 232, 4.950%, 09/01/2019 Texas (0.7%) County of Galveston TX, Build America General Obligation Bonds, Series B, 4.200%, 02/01/2017 TOTAL MUNICIPAL BONDS (COST $301,340) Shares Fair Value SHORT-TERM INVESTMENTS (2.8%) Federated Treasury Obligation Money Market Fund, 7 Day Yield 0.076% TOTAL SHORT-TERM INVESTMENTS (COST $665,195) TOTAL INVESTMENTS (COST $24,961,173) 99.1% $ TOTAL ASSETS IN EXCESS OF OTHER LIABILITIES 0.9% NET ASSETS 100.0% $ SCHEDULE OF INVESTMENTS CornerCap Balanced Fund December 31, 2015 (Unaudited) (a) Non-income producing security. (b) Represents a step bond. Rate disclosed is as of December 31, 2015. Common Abbreviations: ADR American Depositary Receipt ETF Exchange Traded Fund LLC Limited Liability Company MTN Medium Term Note PLC Public Limited Company SCHEDULE OF INVESTMENTS CornerCap Small-Cap Value Fund December 31, 2015 (Unaudited) Shares Fair Value COMMON STOCK (97.7%) Aerospace & Defense (1.0%) Astronics Corp.(a) $ Kaman Corp. Auto Parts & Equipment (2.9%) American Axle & Manufacturing Holdings, Inc.(a) Cooper Tire & Rubber Co. Cooper-Standard Holding, Inc.(a) Dana Holding Corp. Douglas Dynamics, Inc. Tower International, Inc. Banks (13.6%) BBCN Bancorp, Inc. CenterState Banks, Inc. Chemical Financial Corp. Community Trust Bancorp, Inc. ConnectOne Bancorp, Inc. Customers Bancorp, Inc.(a) Fidelity Southern Corp. Financial Institutions, Inc. First Busey Corp. First Financial Bancorp First Interstate BancSystem, Inc., Class A German American Bancorp, Inc. Great Southern Bancorp, Inc. Heartland Financial USA, Inc. Hilltop Holdings, Inc.(a) Horizon Bancorp IBERIABANK Corp. Independent Bank Group, Inc. Lakeland Bancorp, Inc. MainSource Financial Group, Inc. Northrim BanCorp, Inc. QCR Holdings, Inc. TCF Financial Corp. Tompkins Financial Corp. TriCo Bancshares Univest Corp. of Pennsylvania Walker & Dunlop, Inc.(a) WesBanco, Inc. SCHEDULE OF INVESTMENTS CornerCap Small-Cap Value Fund December 31, 2015 (Unaudited) Shares Fair Value Building Materials (1.0%) Core Molding Technologies, Inc.(a) $ Global Brass & Copper Holdings, Inc. Chemicals (3.2%) Cabot Corp. Huntsman Corp. Innophos Holdings, Inc. Innospec, Inc. Koppers Holdings, Inc.(a) Minerals Technologies, Inc. Stepan Co. Coal Operations (0.3%) Hallador Energy Co. Commercial Services (3.1%) American Public Education, Inc.(a) Capella Education Co. Cross Country Healthcare, Inc.(a) Grand Canyon Education, Inc.(a) Medifast, Inc. RPX Corp.(a) TrueBlue, Inc.(a) Computers (3.0%) Convergys Corp. Insight Enterprises, Inc.(a) Lexmark International, Inc., Class A Mentor Graphics Corp. Quality Systems, Inc. Sykes Enterprises, Inc.(a) Distribution/Wholesale (0.6%) Bassett Furniture Industries, Inc. Essendant, Inc. Diversified Financial Services (4.2%) CBIZ, Inc.(a) CRA International, Inc.(a) GAIN Capital Holdings, Inc. ICF International, Inc.(a) INTL. FCStone, Inc.(a) Liberty Tax, Inc. SCHEDULE OF INVESTMENTS CornerCap Small-Cap Value Fund December 31, 2015 (Unaudited) Shares Fair Value Diversified Financial Services (4.2%)(continued) Marlin Business Services Corp. $ PennyMac Financial Services, Inc., Class A(a) Piper Jaffray Cos.(a) Electric (2.0%) ALLETE, Inc. Avista Corp. Black Hills Corp. Otter Tail Corp. Electrical Components & Equipment (0.5%) EnerSys Electronics (4.1%) Bel Fuse, Inc., Class B Benchmark Electronics, Inc.(a) GSI Group, Inc.(a) II-VI, Inc.(a) Methode Electronics, Inc. Newport Corp.(a) Stoneridge, Inc.(a) Tech Data Corp.(a) Engineering & Construction (0.5%) Aegion Corp.(a) Environmental Control (0.4%) Tetra Tech, Inc. Food (1.8%) Fresh Del Monte Produce, Inc. Ingles Markets, Inc., Class A SpartanNash Co. SUPERVALU, Inc.(a) Forest Products & Paper (0.9%) Clearwater Paper Corp.(a) Schweitzer-Mauduit International, Inc. Hand & Machine Tools (0.5%) Regal Beloit Corp. SCHEDULE OF INVESTMENTS CornerCap Small-Cap Value Fund December 31, 2015 (Unaudited) Shares Fair Value Healthcare Products (0.5%) Exactech, Inc.(a) $ Healthcare Services (2.2%) Charles River Laboratories International, Inc.(a) INC Research Holdings, Inc., Class A(a) LHC Group, Inc.(a) Magellan Health, Inc.(a) Household Products (1.3%) ACCO Brands Corp.(a) CSS Industries, Inc. Ennis, Inc. Insurance (5.6%) AMERISAFE, Inc. Aspen Insurance Holdings, Ltd. Employers Holdings, Inc. Essent Group, Ltd.(a) FBL Financial Group, Inc., Class A Federated National Holding Co. Fidelity & Guaranty Life Heritage Insurance Holdings, Inc. Maiden Holdings, Ltd. Selective Insurance Group, Inc. State National Cos., Inc. Internet (1.4%) Perficient, Inc.(a) RetailMeNot, Inc.(a) Web.com Group, Inc.(a) Leisure Services (0.5%) Speedway Motorsports, Inc. Lodging (0.9%) Interval Leisure Group, Inc. Isle of Capri Casinos, Inc.(a) Machinery - Construction & Mining (0.4%) Hyster-Yale Materials Handling, Inc. SCHEDULE OF INVESTMENTS CornerCap Small-Cap Value Fund December 31, 2015 (Unaudited) Shares Fair Value Machinery - Diversified (1.6%) Alamo Group, Inc. $ Applied Industrial Technologies, Inc. Kadant, Inc. Terex Corp. Media (0.8%) Time, Inc. Tribune Publishing Co. Metal Fabricate & Hardware (0.4%) Commercial Metals Co. Miscellaneous Manufacturing (5.4%) Barnes Group, Inc. Chase Corp. Columbus McKinnon Corp. Crane Co. Fabrinet(a) Federal Signal Corp. FreightCar America, Inc. General Cable Corp. Insteel Industries, Inc. LB Foster Co., Class A Lydall, Inc.(a) Office Furnishings (1.8%) Herman Miller, Inc. Interface, Inc. Knoll, Inc. Steelcase, Inc., Class A Oil & Gas (2.4%) Carrizo Oil & Gas, Inc.(a) Delek US Holdings, Inc. EP Energy Corp., Class A(a) Laredo Petroleum, Inc.(a) Panhandle Oil and Gas, Inc., Class A Rowan Cos. PLC, Class A Oil & Gas Services (1.4%) Chesapeake Utilities Corp. Gulf Island Fabrication, Inc. Matrix Service Co.(a) SCHEDULE OF INVESTMENTS CornerCap Small-Cap Value Fund December 31, 2015 (Unaudited) Shares Fair Value Pharmaceuticals (1.7%) Nutraceutical International Corp.(a) $ Omega Protein Corp.(a) PharMerica Corp.(a) Real Estate Investment Trusts (5.0%) Armada Hoffler Properties, Inc. REIT CBL & Associates Properties, Inc. REIT Cedar Realty Trust, Inc. REIT Chatham Lodging Trust REIT Chesapeake Lodging Trust REIT CoreSite Realty Corp. REIT Corrections Corp. of America REIT Cousins Properties, Inc. REIT Lexington Realty Trust REIT National Storage Affiliates Trust REIT One Liberty Properties, Inc. REIT Ramco-Gershenson Properties Trust REIT RLJ Lodging Trust REIT Ryman Hospitality Properties, Inc. REIT Sabra Health Care REIT, Inc. Summit Hotel Properties, Inc. REIT Sunstone Hotel Investors, Inc. REIT The GEO Group, Inc. REIT Retail (7.5%) Bloomin' Brands, Inc. Bravo Brio Restaurant Group, Inc.(a) Caleres, Inc. Chico's FAS, Inc. Express, Inc.(a) Genesco, Inc.(a) GNC Holdings, Inc., Class A Kirkland's, Inc.(a) Movado Group, Inc. Oxford Industries, Inc. Perry Ellis International, Inc.(a) Rocky Brands, Inc. Stein Mart, Inc. The Finish Line, Inc., Class A Tilly's, Inc., Class A(a) Wolverine World Wide, Inc. World Fuel Services Corp. Savings & Loans (3.0%) Berkshire Hills Bancorp, Inc. SCHEDULE OF INVESTMENTS CornerCap Small-Cap Value Fund December 31, 2015 (Unaudited) Shares Fair Value Savings & Loans (3.0%)(continued) Dime Community Bancshares, Inc. $ First Defiance Financial Corp. Flagstar Bancorp, Inc.(a) Flushing Financial Corp. United Financial Bancorp, Inc. Semiconductors (1.5%) IXYS Corp. Microsemi Corp.(a) Photronics, Inc.(a) Software (2.9%) Coherent, Inc.(a) ePlus, Inc.(a) Lionbridge Technologies, Inc.(a) MicroStrategy, Inc.(a) Progress Software Corp.(a) Verint Systems, Inc.(a) Technology (0.5%) TeleTech Holdings, Inc. Telecommunications (2.0%) General Communication, Inc., Class A(a) Gray Television, Inc.(a) Inteliquent, Inc. Polycom, Inc.(a) Transportation (3.4%) Aaron's, Inc. ArcBest Corp. Hub Group,Inc., Class A(a) McGrath RentCorp Roadrunner Transportation Systems, Inc.(a) Swift Transportation Co.(a) Universal Truckload Services, Inc. Werner Enterprises, Inc. TOTAL COMMON STOCK (COST $88,264,539) TOTAL INVESTMENTS (COST $88,264,539) 97.7% $ TOTAL ASSETS IN EXCESS OF OTHER LIABILITIES 2.3% NET ASSETS 100.0% $ (a) Non-income producing security. Common Abbreviations: PLC Public Limited Company REIT Real Estate Investment Trust SCHEDULE OF INVESTMENTS CornerCap Large/Mid-Cap Value Fund December 31, 2015 (Unaudited) Shares Fair Value COMMON STOCK (96.3%) Aerospace & Defense (1.2%) The Boeing Co. $ Auto Manufacturers (3.2%) Ford Motor Co. General Motors Co. PACCAR, Inc. Auto Parts & Equipment (1.0%) Johnson Controls, Inc. Banks (14.0%) Bank of America Corp. BB&T Corp. Capital One Financial Corp. Citigroup, Inc. Fifth Third Bancorp JPMorgan Chase & Co. KeyCorp State Street Corp. SunTrust Banks, Inc. The Goldman Sachs Group, Inc. U.S. Bancorp Wells Fargo & Co. Biotechnology (3.6%) Amgen, Inc. Biogen, Inc.(a) Gilead Sciences, Inc. Chemicals (3.2%) Eastman Chemical Co. The Dow Chemical Co. The Mosaic Co. Computers (4.3%) Apple, Inc. Cognizant Technology Solutions Corp., Class A(a) International Business Machines Corp. NetApp, Inc. Diversified Financial Services (5.2%) Ally Financial, Inc.(a) SCHEDULE OF INVESTMENTS CornerCap Large/Mid-Cap Value Fund December 31, 2015 (Unaudited) Shares Fair Value Diversified Financial Services (5.2%) (continued) American Express Co. $ Ameriprise Financial, Inc. Discover Financial Services The Western Union Co. Electric (3.3%) Entergy Corp. Exelon Corp. FirstEnergy Corp. Engineering & Construction (1.0%) Fluor Corp. Food (2.2%) Campbell Soup Co. Tyson Foods, Inc., Class A Forest Products & Paper (1.0%) International Paper Co. Healthcare Services (5.9%) Aetna, Inc. Anthem, Inc. HCA Holdings, Inc.(a) Quest Diagnostics, Inc. Universal Health Services, Inc., Class B Household Products (1.1%) Whirlpool Corp. Insurance (7.4%) ACE, Ltd. Aflac, Inc. Lincoln National Corp. MetLife, Inc. Prudential Financial, Inc. The Hartford Financial Services Group, Inc. The Travelers Cos., Inc. Leisure Time (0.9%) Harley-Davidson, Inc. SCHEDULE OF INVESTMENTS CornerCap Large/Mid-Cap Value Fund December 31, 2015 (Unaudited) Shares Fair Value Lodging (1.0%) Wyndham Worldwide Corp. $ Media (2.0%) Time Warner, Inc. Viacom, Inc., Class B Miscellaneous Manufacturing (1.0%) Eaton Corp. PLC Oil & Gas (4.3%) Chevron Corp. Ensco PLC, Class A Exxon Mobil Corp. Occidental Petroleum Corp. Packaging & Containers (1.1%) Sealed Air Corp. Pharmaceuticals (5.9%) Cardinal Health, Inc. Express Scripts Holding Co.(a) McKesson Corp. Pfizer, Inc. Teva Pharmaceutical Industries, Ltd., ADR Retail (6.3%) Bed Bath & Beyond, Inc.(a) Macy's, Inc. Michael Kors Holdings, Ltd.(a) Nordstrom, Inc. The Gap, Inc. Wal-Mart Stores, Inc. Semiconductors (1.2%) Lam Research Corp. Software (2.2%) Akamai Technologies, Inc.(a) VMware, Inc., Class A(a) Telecommunications (7.6%) AT&T, Inc. SCHEDULE OF INVESTMENTS CornerCap Large/Mid-Cap Value Fund December 31, 2015 (Unaudited) Shares Fair Value Telecommunications (7.6%) (continued) CenturyLink, Inc. $ Cisco Systems, Inc. Comcast Corp., Class A Discovery Communications, Inc., Class A(a) Juniper Networks, Inc. Verizon Communications, Inc. Transportation (5.2%) CH Robinson Worldwide, Inc. Cummins, Inc. Union Pacific Corp. United Rentals, Inc.(a) TOTAL COMMON STOCK (COST $11,724,805) SHORT-TERM INVESTMENTS (3.6%) Federated Treasury Obligations Money Market, 7 Day Yield 0.076% TOTAL SHORT-TERM INVESTMENTS (COST $417,821) TOTAL INVESTMENTS (COST $12,142,626) 99.9% $ TOTAL ASSETS IN EXCESS OF OTHER LIABILITIES 0.1% NET ASSETS 100.0% $ (a) Non-income producing security. Common Abbreviations: ADR American Depositary Receipt PLC Public Limited Company NOTES TO FINANCIAL STATEMENTS December 31, 2015 (Unaudited) 1. ORGANIZATION The CornerCap Group of Funds (the “Funds”) was organized on January 6, 1986 as a Massachusetts Business Trust (the “Trust”) and is registered under the Investment Company Act of 1940 as a diversified open-end management investment company. The investment objective of the CornerCap Balanced Fund and CornerCap Small‐Cap Value Fund is to obtain capital appreciation and current income, whereas the CornerCap Large/Mid‐Cap Value Fund’s investment objective is to obtain capital appreciation. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with U.S. generally accepted accounting principles (“GAAP”). Accounting Estimates – In preparing financial statements in conformity with GAAP, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure for contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Security Valuation – Portfolio securities including common stocks, corporate bonds, municipal bonds, exchange traded funds (ETFs), open‐end funds, closed‐end funds, and U.S. Government and Agency obligations that are listed on national securities exchanges or the NASDAQ National Market System are valued at the last sale price as of 4:00 p.m. Eastern time or, in the absence of recorded sales, at the closing bid price on such exchanges or such system. Based on obtaining active market quotes, common stocks and exchange traded funds are classified as Level 1 of the fair value hierarchy. Corporate bonds, municipal bonds, certificates of deposit and U.S. Government and Agency obligations are classified as Level 2 of the fair value hierarchy, and are priced based upon valuations provided by a recognized independent, third party pricing agent. Third‐party pricing agents value these securities by employing methodologies that utilize actual market transactions, broker‐supplied valuations, or other methodologies designed to identify the market value for such securities. Such methodologies generally consider such factors as security prices, yields, maturities, call features, ratings, and developments relating to specific securities in arriving at valuations. Unlisted securities that are not included on such exchanges or systems are valued at the mean of the quoted bid and asked prices on the over‐the counter market. Shares of a registered investment company, including money market funds, that are not traded on an exchange are valued at that investment company’s net asset value per share and are classified as Level 1 within the fair value hierarchy. Securities and other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Adviser under procedures established by and under the general supervision and responsibility of the Funds’ Board of Trustees and will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used. The ability of issuers of debt securities held by the Funds to meet their obligations may be affected by economic and political developments. Security Transactions, Investment Income and Other – Security transactions are recorded on the trade date. Realized gains and losses on sales of investments are calculated on the identified cost basis. Withholding taxes on foreign dividends have been provided in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. Discounts and premiums on securities purchased are amortized over the lives of the respective securities, using the effective interest method. In the event of a security in default, a portion of interest receivable that was once recognized as interest income is written off and treated as a reduction of interest income. Federal Income Taxes – For Federal income tax purposes, the Funds currently qualify, and intend to remain qualified, as regulated investment companies (“RICs”) under the provisions of Subchapter M of the Internal Revenue Code of 1986 (“Code”), as amended, by complying with the requirements applicable to RICs and by distributing their investment company taxable net income including NOTES TO FINANCIAL STATEMENTS December 31, 2015 (Unaudited) any excess realized gain which has not been offset by capital loss carryforwards, if any, to their shareholders. Accordingly, no provision for federal income or excise taxes has been made. As of and during the period ended December 31, 2015, the Funds did not have a liability for any unrecognized tax benefits. The Funds file U.S. federal, state, and local tax returns as required. The Funds’ tax returns are subject to examination by the relevant tax authorities until expiration of the applicable statute of limitations, which is generally three years after the filing of the tax return but which can be extended to six years in certain circumstances. Tax returns for open years of 2012-2014 and as of and during the period ended December 31, 2015, have incorporated no uncertain tax positions that require a provision for income taxes. The Funds recognize interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statements of Operations. During the period, the Funds did not incur any interest or penalties. Distributions to Shareholders – Distributions from net investment income and distributions of net realized capital gains, if any, will be declared and paid at least annually. Income and capital gains distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. Distributions to shareholders are recorded on the ex-dividend date. Fair Value Measurements – A three-tier hierarchy has been established to classify fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk. Inputs may be observable or unobservable. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability that are developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability that are developed based on the best information available. Various inputs are used in determining the value of each Fund’s investments as of the reporting period end. When inputs used fall into different levels of the fair value hierarchy, the level in the hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The designated input levels are not necessarily an indication of the risk or liquidity associated with these investments. These inputs are categorized in the following hierarchy under applicable financial accounting standards: Level 1 – Unadjusted quoted prices in active markets for identical investments, unrestricted assets or liabilities that a Fund has the ability to access at the measurement date; Level 2 – Quoted prices which are not active, quoted prices for similar assets or liabilities in active markets or inputs other than quoted prices that are observable (either directly or indirectly) for substantially the full term of the asset or liability; and Level 3 – Significant unobservable prices or inputs (including each Fund’s own assumptions in determining the fair value of investments) where there is little or no market activity for the asset or liability at the measurement date. The following is a summary of the inputs used to value the Funds’ investments as of December 31, 2015: NOTES TO FINANCIAL STATEMENTS December 31, 2015 (Unaudited) CornerCap Balanced Fund: Valuation Inputs Investments in Securities at Value* Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Exchange Traded Funds - - Government Bond - - Corporate Bonds - - Municipal Bonds - - Short-Term Investments - - Total $ $ $ - $ CornerCap Small-Cap Value Fund: Valuation Inputs Investments in Securities at Value* Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Total $ $ - $ - $ CornerCap Large/Mid-Cap Value Fund: Valuation Inputs Investments in Securities at Value* Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Short-Term Investments - Total $ $ - $ - $ * See Schedule of Investments for industry classification. The Funds recognize transfers between levels as of the beginning of the annual period in which the transfer occurred. There were no transfers into or out of Levels 1 and 2 during the period ended December 31, 2015. For the period ended December 31, 2015, the Funds did not have significant unobservable inputs (Level 3) used in determining fair value of any investments. Therefore, a reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value is not applicable. The Funds did not hold any derivative instruments at any time during the period. The amount of net unrealized appreciation/(depreciation) and the cost of investment securities for tax purposes, including short-term securities at December 31, 2015, were as follows: CornerCap Balanced Fund CornerCap Small-Cap Value Fund CornerCap Large/Mid-Cap Value Fund Gross unrealized appreciation (excess of value over tax cost) $ $ $ Gross unrealized depreciation (excess of tax cost over value) Net unrealized appreciation (depreciation) $ ) $ $ ) Cost of investments for income tax purposes $ $ $ Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) within 90 days of this filing and have concluded that the registrant’s disclosure controls and procedures were effective, as of that date. (b) There was no change in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940, as amended) during registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CORNERCAP GROUP OF FUNDS By: /s/ Thomas E. Quinn Thomas E. Quinn President (Principal Executive Officer) Date: February 10, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Thomas E. Quinn Thomas E. Quinn President (Principal Executive Officer) and Treasurer (Principal Financial Officer) Date: February 10, 2016
